USCA4 Appeal: 21-4048      Doc: 29         Filed: 02/08/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4048


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        RASHAAD ALMADD COX,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:19-cr-00528-CCE-1)


        Submitted: January 10, 2022                                       Decided: February 8, 2022


        Before GREGORY, Chief Judge, RICHARDSON, Circuit Judge, and TRAXLER, Senior
        Circuit Judge.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Stacey D. Rubain, QUANDER & RUBAIN, PA, Winston-Salem, North
        Carolina, for Appellant. JoAnna Gibson McFadden, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4048      Doc: 29         Filed: 02/08/2022     Pg: 2 of 4




        PER CURIAM:

               Rashaad Cox pleaded guilty to possession with intent to distribute oxycodone, in

        violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), and possessing a firearm as a felon, in

        violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court sentenced Cox to 115

        months’ imprisonment. On appeal, counsel has filed a brief pursuant to Anders v.

        California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal

        but questioning whether the district court fully complied with Fed. R. Crim. P. 11 in

        accepting Cox’s guilty plea and whether the sentence is procedurally and substantively

        reasonable. Cox has filed a pro se supplemental brief contending that trial counsel rendered

        ineffective assistance and that the district court erred in calculating his criminal history

        category. The Government has moved to dismiss the appeal pursuant to the appellate

        waiver in Cox’s plea agreement. For the reasons that follow, we affirm in part and dismiss

        in part.

               We review the validity of an appellate waiver de novo and “will enforce the waiver

        if it is valid and the issue appealed is within the scope of the waiver.” United States v.

        Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if it is “knowing and

        voluntary.” Id. To determine whether a waiver is knowing and voluntary, “we consider

        the totality of the circumstances, including the experience and conduct of the defendant,

        his educational background, and his knowledge of the plea agreement and its terms.”

        United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal quotations marks

        omitted). Generally, “if a district court questions a defendant regarding the waiver of

        appellate rights during the Rule 11 colloquy and the record indicates that the defendant

                                                     2
USCA4 Appeal: 21-4048       Doc: 29          Filed: 02/08/2022       Pg: 3 of 4




        understood the full significance of the waiver, the waiver is valid.” Id. (internal quotation

        marks omitted).

               Before accepting a guilty plea, the district court must conduct a plea colloquy in

        which it informs the defendant of, and determines the defendant understands, the rights he

        is relinquishing by pleading guilty, the charges to which he is pleading, and the maximum

        and mandatory minimum penalties he faces. Fed. R. Crim. P. 11(b)(1). The court must

        also ensure that the plea is voluntary and not the result of any threats, force, or promises

        not contained in the plea agreement, Fed. R. Crim. P. 11(b)(2), and that there is a factual

        basis for the plea, Fed. R. Crim. P. 11(b)(3). Because Cox did not seek to withdraw his

        guilty plea, we review the adequacy of the Rule 11 hearing for plain error. United States

        v. Williams, 811 F.3d 621, 622 (4th Cir. 2016). “Under the plain error standard, [we] will

        correct an unpreserved error if (1) an error was made; (2) the error is plain; (3) the error

        affects substantial rights; and (4) the error seriously affects the fairness, integrity, or public

        reputation of judicial proceedings.” United States v. Harris, 890 F.3d 480, 491 (4th Cir.

        2018) (internal quotation marks omitted).

               We have thoroughly reviewed the record and conclude that the district court fully

        complied with the requirements of Rule 11, and ensured that Cox was competent to plead

        guilty and was pleading guilty knowingly and voluntarily. Moreover, our review of the

        record confirms that Cox knowingly and voluntarily waived his right to appeal his

        convictions and sentence, with limited exceptions not applicable here. We therefore

        conclude that the waiver is valid and enforceable and that the sentencing issues counsel

        and Cox raise on appeal fall squarely within the scope of the waiver.

                                                        3
USCA4 Appeal: 21-4048         Doc: 29        Filed: 02/08/2022      Pg: 4 of 4




               In his pro se supplemental brief, Cox also seeks to raise a claim of ineffective

        assistance of counsel. However, the record does not conclusively show that trial counsel

        was ineffective. See United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008) (holding

        that “[i]neffective assistance claims are generally not cognizable on direct appeal . . . unless

        it conclusively appears from the record that defense counsel did not provide effective

        representation” (internal quotation marks omitted)). Thus, this claim should be raised, if

        at all, in a motion under 28 U.S.C. § 2255.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no potentially meritorious issues outside the scope of Cox’s valid appellate waiver.

        We therefore grant the Government’s motion to dismiss in part and dismiss the appeal as

        to all issues within the scope of the waiver. We affirm as to any issue outside the scope of

        the waiver. This court requires that counsel inform Cox, in writing, of the right to petition

        the Supreme Court of the United States for further review. If Cox requests that a petition

        be filed, but counsel believes that such a petition would be frivolous, then counsel may

        move in this court for leave to withdraw from representation. Counsel’s motion must state

        that a copy thereof was served on Cox.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                 AFFIRMED IN PART,
                                                                                 DISMISSED IN PART




                                                       4